                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


CHARLIE LEON HALL III                      *
                                                        CIVIL ACTION
VERSUS                                     *
                                                        No. 19-10253
BP EXPLORATION &                           *
PRODUCTION, INC., ET AL.                                SECTION J(2)
                                           *

Related to:   12-968 BELO                  *
              in MDL 10-2179


                                       ORDER

      The Court, having considered the complaint, the record, the applicable law,

the Report and Recommendation of the United States Magistrate Judge (Rec. Doc.

5), and the failure of any party to file an objection to the Report and

Recommendation, hereby ACCEPTS the Report and Recommendation and adopts

it as its opinion in this matter. Accordingly,

      IT IS ORDERED that the BP Parties’ Partial Motion to Dismiss (Rec. Doc.

4) is GRANTED and Plaintiff Charlie Leon Hall, III’s complaint is DISMISSED

IN PART solely as to his claim for chronic sinusitis. This dismissal is without

prejudice to refiling once all BELO suit pre-conditions are met. Plaintiff’s other

claims/conditions in his complaint are not dismissed.

      New Orleans, Louisiana, this 11th day of July, 2019.


                                                 __________________________________
                                                     United States District Judge
